Exhibit 99.1 Burlington Stores, Inc. Announces Third Quarter and First Nine Months Fiscal 2015 Results · For the Fiscal 2015 Third Quarter vs. the Fiscal 2014 Third Quarter: o Comparable store sales increased 2.8% and net sales rose 6.4% o Adjusted Net Income per Share grew 56% to $0.25 vs. $0.16 o Adjusted EBITDA improved 14%, or $10.0 million, to $82.5 million o Comparable stores - inventory decreased 7% and turnover improved 10% · Board approves a new $200 million share repurchase program BURLINGTON, New Jersey; November 24, 2015 — Burlington Stores, Inc. (NYSE: BURL), a nationally recognized off-price retailer of high-quality, branded apparel at everyday low prices, today announced its results for the third quarter and nine months ended October 31, 2015. Tom Kingsbury, President and Chief Executive Officer stated, “We are pleased with our third quarter results, which included a 2.8% increase in comparable store sales on top of a 5.2% increase in last year’s third quarter.Adjusted Net Income per Share surpassed our expectations due to sales growth, expansion in gross margin, leverage in SG&A and share repurchase activity.I would like to thank our store and corporate teams for contributing to these results.” Mr. Kingsbury continued: “We continue to have significant open to buy and believe we are well prepared to take full advantage of the abundance of merchandise available in the marketplace.” Fiscal 2015 Third Quarter Operating Results (for the 13 week period ended October 31, 2015 compared with the 13 week period ended November 1, 2014): o Comparable store sales increased 2.8%, which follows a comparable store sales increase of 5.2% in the Fiscal 2014 third quarter. o Net sales increased 6.4%, or $73.6 million, to $1,230.9 million.This increase includes the 2.8% increase in comparable store sales, as well as an increase of $44.3 million from new and non-comparable stores. o Gross margin expanded by 10 basis points to 39.8% during the third quarter of Fiscal 2015.During the quarter product sourcing costs, which are included in selling, general and administrative expenses (SG&A), were flat to last year as a percentage of net sales. o SG&A, less product sourcing costs and advisory fees, as a percentage of net sales was 28.9%, which represented an approximate 40 basis points of improvement compared with the third quarter of Fiscal 2014.This improvement was primarily driven by a reduction in incentive compensation partially offset by an increase in stock based compensation. Expense leverage was also achieved in advertising and store occupancy. o Adjusted EBITDA improved 13.8%, or $10.0 million, to $82.5 million. Sales growth, SG&A leverage and gross margin expansion contributed to a 40 basis point expansion in Adjusted EBITDA as a percentage of net sales. o Depreciation and amortization expense, exclusive of net favorable lease amortization, increased $1.1 million to $37.2 million. o Interest Expense improved $1.8 million to $14.8 million from last year, driven by interest savings realized as a result of the 2014 term loan refinancing. o Adjusted tax expense was $11.5 million compared to $7.9 million last year.The adjusted effective tax rate was 37.7% vs. 39.9% last year.The decrease in the effective tax rate was primarily the result of state credits available to the Company for its new corporate headquarters and the benefit of federal hiring credits from prior years realized during Fiscal 2015. o Adjusted Net Income increased 59.9% to $19.0 million, or $0.25 per share vs. $0.16 per share last year.Fully diluted shares outstanding were 75.4 million at the end of the quarter compared with 76.0 million outstanding last year.
